Title: To George Washington from Jean-Baptiste Ternant, 29 August 1778
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


          
            sir
            White plains August 29th 1778
          
          When I accepted of the military offices proposed to me in this army, &
            undertook to discharge the duties of them as a volunteer, besides other motives, I had
            two chief objects in view: 1º to try my own self & learn from experience what I
            could not get with certainty from Theorical speculations, 2º to give your Excellency an
            opportunity of judging of my military abilities, talents &c.—how Satisfactory to
            you, & favorable to me this last object has been, I cannot tell, your
            approbation or censure about my operations having not yet come to my Knowledge—As for
            the first object, experience has fully Satisfied my wish, & from that experience
            I will draw & expose my reasons to your Excelly—I have acted four months as an
            Inspector, & six weeks as Dy Qr Mr Gl for the field operations with numberless
            difficulties to encounter, & no other means to enforce obedience to my orders
            but reasoning, persuasion  & patience—with Those means alone,
            I undertook the task, & directed all my efforts towards the greatest advantage
            of the army—but notwithstanding my utmost exertions, I could not be half So usefull as I
            might have been, had I been supplied with the proper means—Those means I have fully
            explained several times to the heads of the departments I acted in, with their
            approbation & promise of taking the necessary steps, to put things on a proper
            footing—Without expatiating anew upon those means, I shall only mention one that seems
            to me indispensable: It is rank—The nature of the offices either of Inspector or Dy Qr
            Mr Gl for the field operations, considering, the strong exclusive prejudices of this
            army in favor of rank, requires inevitably a military man, invested of course with a
            rank superior, at least to that of his subalterns in the departments, to discharge the
            duties of them with any honor or satisfaction to himself, & real benefit to the
            service—The means mentioned before of reasoning & persuasion, which ought to be
            sacred in every matter either public or private, are, however, too slow & too
            often ineffectual for military purposes of detail, where punctuality, celerity &
            exactness are requisite—nothing but military authority founded upon the principles
            cherished in an army, I mean those of rank, can command that respect & implicit
            obedience to orders, which is the very soul of discipline, the criterium of all warlike
            operations—nay, that military authority is even necessary to give weight &
            consideration to reasoning & persuasion—many a times I found the first useless
            & the second impracticable in the discharge of my duties meerely for want of
            that support—I dont say that to set up any claim to a rank which my services may not
            perhaps deserve, but to show the impropriety of keeping any longer in the exercice of
            such important offices, & particularly of the last, which could be of infinite
            service to the army & to your Excelleny’s operations, a man destitute of the
            necessary means for the discharge of them: Indeed, the more I think on this subject, the
            greater the task appears to me, & the more I doubt of my being adequate to
            it—Tho’ I was persuaded to the contrary by the heads of these departments; however from
            the inaction your Excelly has left me in, for some time, I am induced to think that you
            dont coincide with them in opinion—In this last case I’ll beg earnestly of your Excelly
            a candid & friendly advise of desisting from my present pursuit—the great
            veneration I have for your public & private virtues, the high opinion I
            entertain of your military character, & the preference, I make it a rule, to
            give to the public good over mine, will always render welcome to me, any advise of the
            kind—I would only require at the same time, a testimony of my having behaved in the
            exercice of the offices entrusted to me, as a wellmeaning member of These communities,
            who has used his utmost exertions, both in & out of action, to be usefull; in
            order that after having retired to a private & rural life no 
            body might question the uprightness of my public one in the army—if on the contrary your
            Excelly has formed a Judgement more advantageous of my abilities than I imagine,
            & should think proper to continue me in the exercice of these or one of these
            offices, I hope you’ll consider of the indispensable necessity of my being supplied with
            rank by commission, & such other means as will enable me to do the greatest good
            in my power—meanwhile I’ll beg leave of your Excelly to attend for a few days to my
            private affairs in Philadelphia. I have the honor to be with respect your Excellency’s
            most obedient & humble servant
          
            John Ternant
          
        